815 F.2d 80
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wesley STEWART, Plaintiff-Appellant,v.Barry MINTZES, Elton Scott, and Ed Burns, Defendants-Appellees.
No. 86-1120.
United States Court of Appeals, Sixth Circuit.
Feb. 4, 1987.

1
Before LIVELY, Chief Judge, RYAN, Circuit Judge, and JOINER, District Judge.*

ORDER

2
This Michigan state prisoner appeals from a district court order dismissing the plaintiff's complaint filed pursuant to 42 U.S.C. Sec. 1983.  The prisoner alleges on appeal that the Warden, Deputy Warden and Resident Unit Manager violated his due process rights when he was removed from his work assignment at the prison without having been heard in an administrative hearing.  This Court disagrees.


3
Classifications and work assignments of prisoners in state prisons are matters of prison administration, within the discretion of the prison administrators and do not require fact finding hearings as a prerequisite of the exercise of such discretion.  Altizer v. Paderick, 569 F.2d 212, 213 (4th Cir.1977), cert. denied, 435 U.S. 1009 (1978);  see also Bryan v. Werner, 516 F.2d 233, 240 (3rd Cir.1975) (where it was held that prison inmate's expectation of keeping a particular prison job does not amount either to a "property" or "liberty" interest entitled to protection under the due process clause.)


4
For these reasons, this panel unanimously agrees that oral argument is not necessary in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  The district court's judgment is, accordingly, affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles F. Joiner, Senior Judge, U.S. District Court for the Eastern District of Michigan, sitting by designation